469 F. Supp. 2d 145 (2007)
WACHOVIA BANK, NATIONAL ASSOCIATION, f/k/a First Union National Bank, Plaintiff,
v.
MORTGAGE LENDERS NETWORK USA, INC., Defendant.
No. 03 CIV.8809(NRB).
United States District Court, S.D. New York.
January 11, 2007.
Steven S. Rand (SR-6720), Bruce S. Goodman (BG-8953), Zeichner Ellman & Krause LLP, New York, for Plaintiff Wachovia Bank, National Association f/k/a First Union National Bank.

ORDER
BUCHWALD, District Judge.
UPON reading the Declaration of Steven S. Rand, dated January 10, 2007, the Declaration of Randy Robertson, dated January 9, 2007, the Memorandum of Law dated January 10, 2007, and the proposed Judgment; and upon plaintiff Wachovia Bank, National Association, f/k/a First Union National Bank's (""Wachovia") request for the entry of Judgment against defendant Mortgage Lenders Network USA, Inc. in the amount of $8,110,837.20 on an expedited basis; and the Court having denied Wachovia's request for a temporary restraining order; and upon all the prior proceedings heretofore had herein; and upon good cause having been shown, it is
ORDERED, that plaintiff is directed to serve a copy of this Order, together with the Declarations, the Memorandum of Law, and the proposed Judgment, by facsimile and/or e-mail on Defendant's counsel Gary Perkiss, Esq., Pozzuolo & Perkiss, 2033 Walnut Street, Philadelphia, *146 Pennsylvania XXXXX-XXXX, on or before 2:00 p.m. on January 11, 2007; and it is
ORDERED, that Defendant or its attorneys, shall serve and file objections to the form of the proposed Judgment, if any, by facsimile and/or e-mail on or before 5:00 p.m. on January 12, 2007, and it is
ORDERED, that Local R. Civ. P. 77.1 is shortened as reflected in this Order such that Plaintiff seeks the entry of the proposed Judgment on January 16, 2007.